UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-00121 Name of Registrant: Vanguard Wellington Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: November 30, 2016 – May 31, 2017 Item 1: Reports to Shareholders Semiannual Report | May 31, 2017 Vanguard Wellington ™ Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 2 Advisor’s Report. 6 Fund Profile. 10 Performance Summary. 12 Financial Statements. 13 About Your Fund’s Expenses. 32 Glossary. 34 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • For the six months ended May 31, 2017, Vanguard Wellington Fund returned more than 7%, lagging both its benchmark and the average return of its peers. • The fund’s stock portfolio returned 10.55%, lagging the 10.81% return of its benchmark, the Standard & Poor’s 500 Index. Industrial, consumer staples, and real estate stocks contributed most to the portfolio’s performance relative to its benchmark. Information technology and financials detracted most from relative performance. • The fixed income portfolio returned 3.22%, finishing slightly below the 3.27% return of its benchmark, the Bloomberg Barclays U.S. Credit A or Better Bond Index. The portfolio’s short duration and credit spread duration positioning hurt performance as rates fell and spreads tightened. Duration estimates how much a bond’s value fluctuates because of a change in interest rates. Credit spreads are the difference in yields between two bonds of similar maturity but different credit quality. • Strong corporate bond selection helped offset some of the drag from the portfolio’s structural positioning. Total Returns: Six Months Ended May 31, 2017 Total Returns Vanguard Wellington Fund Investor Shares 7.67% Admiral™ Shares 7.73 Wellington Composite Index 8.12 Mixed-Asset Target Allocation Growth Funds Average 8.11 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Wellington Fund 0.25% 0.16% 0.92% The fund expense ratios shown are from the prospectus dated March 24, 2017, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2017, the fund’s annualized expense ratios were 0.25% for Investor Shares and 0.17% for Admiral Shares. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end Peer group: Mixed-Asset Target Allocation Growth Funds. 1 Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, At the end of May, we completed the latest round of expense ratio changes for our U.S.-based funds. The estimated savings for our investors during the six-month period was more than $300 million across our fund lineup—another record for us. 1 That’s a remarkable amount, but it’s also business as usual here at Vanguard. After all, we’ve been cutting costs for investors for more than 40 years. Indeed, we’ve become so synonymous with driving down costs that when other investment companies lower their fees, the financial press often refers to it as the “Vanguard effect.” To be sure, high costs persist in some areas of the industry. But the good news is, our 40-year campaign to lower costs seems to be approaching its mathematical limits, with some fund expenses now near zero not just at Vanguard but at other investment companies as well. What makes investors successful? While we’ll continue our drive for cost efficiency, we’ll also keep vigorously promoting our three other linchpin investment principles: • Goals. Create clear, appropriate investment goals. • Balance. Develop a suitable asset allocation using broadly diversified funds. 1 This figure represents cumulative net savings from expense ratio changes for all Vanguard fund share classes announced from December 2016 through May 2017. The estimated savings is the difference between prior and current expense ratios multiplied by average assets under management (AUM). Average AUM is based on averaging one month’s daily average assets over the 12 months of each fund’s fiscal year. 2 • Discipline. Maintain perspective and long-term discipline. Today, these tenets are more relevant than ever. They’re essential elements of our Personal Advisor Services recommendations, the model portfolios we develop for financial advisors, and our target-date funds. We’re convinced that as investors increasingly adopt low-cost portfolios, focusing on goals, balance, and discipline could make the difference between achieving financial objectives and falling short. Of course, there’s nothing new about our philosophy. And it seems simple enough. But unfortunately, we all have built-in behavioral biases that can make it hard to stick to the plan. We might, for example, allow natural inertia to keep us from rebalancing our portfolios to control risk, or we may become too wedded to an opinion or approach. Lessons from the last crisis Although it can be difficult at times to follow proven investing principles, it’s not impossible, even under the most challenging circumstances. During the financial crisis of 2008–2009, various media outlets asked me whether our investors were pulling out of the Market Barometer Total Returns Periods Ended May 31, 2017 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 10.55% 17.48% 15.37% Russell 2000 Index (Small-caps) 4.33 20.36 14.04 Russell 3000 Index (Broad U.S. market) 10.06 17.69 15.26 FTSE All-World ex US Index (International) 16.80 18.45 8.86 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.52% 1.58% 2.24% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) 5.16 1.46 3.31 Citigroup Three-Month U.S. Treasury Bill Index 0.26 0.41 0.12 CPI Consumer Price Index 1.40% 1.87% 1.27% 3 market and running for the hills. In actuality, we didn’t see that at Vanguard. Our clients were certainly nervous, and they contacted us more often. But for the most part, they didn’t engage in the excessive, panicked trading that can be so destructive to building wealth. Those who relied on financial advisors who follow our philosophy were wisely counseled to stay the course. The accompanying chart shows the importance of patience and discipline. Investors who maintained a 60% stock/ 40% bond mix through the bear market were amply rewarded afterward, while those who fled stocks when they hit bottom were left far behind. It’s not different this time Today, nearly a decade after the global financial crisis, the world seems very different. Market indexes recently hit a series of all-time highs. With the wind at their backs and the increasing availability of low-cost funds, investors may be tempted to ask, “What could go wrong?” The answer is, “A lot.” Performance chasing and market-timing won’t be any more effective with low-cost funds than they are with high-cost funds. Reacting to volatility can hurt returns Investors who kept a balanced portfolio through the 2008–2009 crash were rewarded Notes: On October 31, 2007, close to the equity market’s peak, the value of a hypothetical 60/40 portfolio is set at 100. Subsequent returns are calculated relative to this starting value of 100. It is assumed that all dividends and income are reinvested in the components of the indexes. The initial allocation for the portfolios was 42% U.S. stocks, 18% international stocks, and 40% U.S. bonds. The rebalanced portfolio is returned to this allocation every month-end. Returns for the U.S. stock allocation are based on the MSCI US Broad Market Index. Returns for the international stock allocation are based on the MSCI All Country World Index ex USA. Returns for the bond allocation are based on the Bloomberg Barclays U.S. Aggregate Bond Index. Returns for the cash allocation are based on the Citigroup 3-Month U.S. Treasury Bill Index. Sources: V anguard, using data provided by Thomson Reuters Datastream. 4 Whether markets are sunny or stormy, investors need to stick to their investment plans, maintain balanced and diversified portfolios, and think long-term. We strive to help investors follow the principles that lead to enduring success. I’d like to think that will be the real “Vanguard effect.” As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 14, 2017 5 Advisor’s Report Vanguard Wellington Fund’s Investor Shares returned 7.67% for the six months ended May 31, 2017. The fund trailed the 8.11% average return of its peers. It also trailed the 8.12% return of its benchmark, the Wellington Composite Index, which is weighted 65% large-capitalization stocks (as measured by the Standard & Poor’s 500 Index) and 35% high-quality corporate bonds (as measured by the Bloomberg Barclays U.S. Credit A or Better Bond Index). The equity and fixed income portfolios both slightly underperformed their respective benchmarks. Investment environment Stock markets in the United States lagged those abroad: The S&P 500 Index returned 10.8%, the MSCI World Index returned 13.2%, and the MSCI EAFE Index returned 17.1%. U.S. equities rose steadily for the period, with less volatility than had been expected. The S&P 500 Index posted its sixth consecutive quarter of positive results. The news continued to paint a promising picture of the U.S. economy, including multiyear lows in unemployment and healthy housing market trends. Stock prices have risen on the market’s anticipation that regulatory pressure will ease and lower corporate taxes could boost earnings. In the United States, large-cap growth stocks outperformed large-cap value stocks, as measured by the Russell 1000 Growth and Russell 1000 Value Indexes. The Federal Reserve, still following its policy of monetary tightening, raised interest rates again in March. The broad fixed income markets rose during the period, and the Bloomberg Barclays U.S. Aggregate Bond Index returned 2.52% for the six months. The higher-quality credit market performed even better: The Bloomberg Barclays U.S. Credit A or Better Bond Index returned 3.27%. The yield on the 10-year U.S. Treasury note fell, beginning the period at 2.45% and ending at 2.21%. Our successes In the stock portfolio, security selection in the industrial and energy sectors contributed to relative results. Within industrials, our position in CSX helped, as did our avoidance of poorly performing benchmark constituent General Electric. In energy, our lack of benchmark constituent Schlumberger boosted performance. AstraZeneca, Unilever, and NextEra Energy were among the top relative contributors. Shares of rail company CSX rose following Hunter Harrison’s appointment as the new CEO of the company. Harrison has a strong track record of improving profitability by cutting costs and streamlining operations, and investors appeared optimistic that he can do the same for CSX. The company has underperformed peers in recent years, and the new leadership should help improve operational efficiency and earnings. In the fixed income portfolio, security selection within investment-grade corporates, particularly among industrial and financial issuers, helped results. Our holdings in the banking, consumer noncyclical, communications, and consumer cyclical subsectors were notable contributors to relative 6 performance. Our underweight to noncorporate credit, particularly supranational issuers, also aided performance. Our shortfalls In the stock portfolio, our selection was weakest in information technology, consumer discretionary, and telecommunication services. In terms of sector allocation, our underweight to information technology—especially benchmark constituent Apple—detracted from relative results. Apple’s stock price soared over the period, pushed up by the market’s anticipation of the launch of the iPhone 8 and a sector-wide recovery that has broadly supported Apple shares. Although we owned Apple because of its attractive valuation, our concerns about increasing competition over the very long term led us to remain underweight in the stock. We have trimmed our position now that valuation is less attractive. In consumer discretionary, our lack of benchmark constituent Amazon.com and our position in L Brands hurt performance the most. Amazon shares surged on strong performance and rising expectations for both the company’s international expansion and its cloud business. Amazon is a strong business but does not fit our investment approach, as it lacks both yield and attractive valuation. L Brands, parent company of Bath & Body Works and Victoria’s Secret, declined on disappointing earnings results linked to challenges in Bath & Body Works and the intimate apparel subsector. The company’s inability to make forward progress in international expansion has been a disappointment; however, we continue to hold the name because of its valuation, yield, and international growth potential. On the fixed income side, the portfolio’s credit spread duration and yield curve/ duration positioning detracted. The fund was underweight corporates relative to the all-credit benchmark as spreads tightened over the period. Our overweight to agency mortgage pass-throughs hurt relative performance. Within corporates, our security selection among utilities issuers also hindered performance. The fund’s positioning The fourth quarter of 2016 saw the change in the U.S. administration boost value stocks; the first five months of 2017, in contrast, reflected a shift back to growth-oriented equities. In the equity portfolio, we are typically underexposed to high-growth, non-yielding securities, which outperformed during the six-month period. Disruption from technology has had far-reaching effects, touching autos, energy, distributors, media, consumer brands, and apparel. Within these sectors, price transparency has created headwinds for formerly cash-flow-heavy companies. For example, many businesses, such as distributors—which benefited from having an efficient and convenient platform to deliver products—now find it difficult to market high-margin products and maintain pricing power. Against this backdrop, we are positioning the portfolio to benefit from disruption by investing in companies that stand to benefit from disruption in their sector (Siemens and ABB, for example). 7 We are also looking for opportunities to take advantage of economic growth outside the United States. In the equity portfolio, our largest overweights at the end of the period were in the financial, energy, and health care sectors, while our largest underweights were in the information technology, consumer discretionary, and real estate sectors. As always, these allocations are determined by a bottom-up analysis and are largely attributable to companies’ valuations. We believe financial stocks remain undervalued, given their modest price-to-book ratios. The low equity returns of recent years have pushed down valuations in this sector, but banks continue to work aggressively to improve returns. Energy equities have underperformed in the early part of this year. We still believe that supply and demand will normalize this sector. This has taken longer to occur than we expected, however, because the industry added back capacity too quickly after OPEC agreed to production cuts. We have chosen to invest in companies with longer-dated projects and assets. We believe that the more disciplined companies will benefit as the current oversupply abates, and that prices will rise in the medium to long term. We maintain high conviction in our overweight allocation to energy. Over the last six months we have added new positions in Unilever, eBay, QUALCOMM, and ConocoPhillips. We eliminated our positions in EOG Resources, U.S. Bancorp, Coca-Cola, and Colgate-Palmolive. With equity market performance as strong as it’s been since 2008–2009, it is not surprising that there are few areas in which valuations are attractive. Looking ahead, we expect to see solid growth; wages are beginning to improve, interest rates are rising, and the consumer appears healthy. Investors are concerned President Trump’s unpopularity will make adoption of market-friendly policies, such as tax reform and increased infrastructure spending, more challenging. Still, we believe Congress will feel compelled to accomplish some measure of reform in order to retain credibility leading up to midterm elections. We continue to rely on our process and philosophy as we construct the portfolio and adjust our positioning. We remain focused on the significance of dividends, positive capital stewardship, and franchise value. We believe we have a solid portfolio of undervalued market leaders, companies in industries with improving supply/demand trends, and strong companies that are temporarily out of favor. On the fixed income side, we are a bit surprised by the stability of longer-term interest rates in the face of higher short-term rates, the well-advertised plans by the Fed to reduce its holdings of Treasuries and mortgage securities, and the prospects of a debt-financed fiscal package intended to further stimulate growth. Offsetting these pressures, inflation remains persistently lower than most forecasts. 8 We remain biased toward higher short-term interest rates, given the strengthening labor markets and early signs of rising wage pressures. Aware of these powerful forces, we choose to limit our interest rate risk relative to the benchmark and to focus our higher-rate bias at the short end of the yield curve, where the Fed has the greatest influence on yield levels. Despite the prolonged economic cycle and persistently good earnings from the corporate sector, we are viewing the credit cycle as mature, with most of the narrowing of spreads (corporate compared to Treasury) behind us. While we do not see any immediate catalyst for spreads to widen, we have begun to shift our credit risk posture lower. We remain uninterested in the mortgage-backed-securities sector as these securities will be sold from the Fed’s portfolio, but we are finding securities in the asset-backed-securities sector that are good surrogates for short-maturity corporate bonds. We anticipate increased volatility as much geopolitical uncertainty remains and the uncertainty over the fate of the Trump administration policies continues to be high, offering opportunities for surprise. In this context, we are focused on identifying solid company-specific investment catalysts and mispriced individual securities, rather than investing based on broad themes. Predicting rates has been a challenge given the influence of global macro factors, and so we have been biased toward moving the portfolio to a more neutral duration posture. While we favor being short-duration, we are limiting our duration strategies to a narrow band because of the uncertainties facing the market. We anticipate a flatter yield curve, and our expectations for inflation, the primary driver of long-term interest rates, remain subdued. We continue to be disciplined in our application of our investment process, which allows us to create a balanced portfolio that we believe should perform well in a variety of environments. We remain focused on long-term, low-turnover investing—features that we believe have served the fund’s shareholders well over time. Edward P. Bousa, CFA, Senior Managing Director and Equity Portfolio Manager John C. Keogh, Senior Managing Director and Fixed Income Portfolio Manager Loren L. Moran, CFA, Managing Director and Fixed Income Portfolio Manager Michael E. Stack, CFA, Senior Managing Director and Fixed Income Portfolio Manager Wellington Management Company llp June 19, 2017 9 Wellington Fund Fund Profile As of May 31, 2017 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWELX VWENX Expense Ratio 1 0.25% 0.16% 30-Day SEC Yield 2.36% 2.44% Equity and Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 102 505 3,770 Median Market Cap $88.9B $87.6B $60.0B Price/Earnings Ratio 21.3x 24.1x 27.5x Price/Book Ratio 2.3x 3.0x 2.8x Return on Equity 19.3% 24.3% 17.0% Earnings Growth Rate 4.9% 7.9% 9.9% Dividend Yield 2.5% 1.9% 1.8% Foreign Holdings 11.1% 0.0% 0.0% Turnover Rate (Annualized) 34% — — Short-Term Reserves 3.8% — — Fixed Income Characteristics Bloomberg Bloomberg Barclays Barclays Credit A or Aggregate Better Bond Fund Index Index Number of Bonds 861 3,088 9,295 Yield to Maturity (before expenses) 2.7% 2.7% 2.5% Average Coupon 3.5% 3.4% 3.1% Average Duration 6.6 years 6.9 years 6.0 years Average Effective Maturity 9.6 years 9.7 years 8.1 years Total Fund Volatility Measures DJ Wellington U.S. Total Composite Market Index FA Index R-Squared 0.97 0.94 Beta 1.00 0.64 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Microsoft Corp. Systems Software 3.4% Comcast Corp. Cable & Satellite 2.9 Alphabet Inc. Internet Software & Services 2.8 JPMorgan Chase & Co. Diversified Banks 2.6 Chevron Corp. Integrated Oil & Gas 2.6 Intel Corp. Semiconductors 2.5 Bank of America Corp. Diversified Banks 2.5 Apple Inc. Technology Hardware, Storage & Peripherals 2.4 Chubb Ltd. Property & Casualty Insurance 2.4 Merck & Co. Inc. Pharmaceuticals 2.1 Top Ten 26.2% Top Ten as % of Total Net Assets 16.8% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated March 24, 2017, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2017, the annualized expense ratios were 0.25% for Investor Shares and 0.17% for Admiral Shares. 10 Wellington Fund Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index FA Index Consumer Discretionary 6.5% 12.5% 12.8% Consumer Staples 8.0 9.4 8.4 Energy 9.2 6.0 5.6 Financials 23.3 13.7 14.3 Health Care 16.0 13.9 13.4 Industrials 11.5 10.1 10.7 Information Technology 15.8 23.2 22.2 Materials 2.7 2.8 3.3 Real Estate 1.3 2.9 4.0 Telecommunication Services 1.6 2.2 2.0 Utilities 4.1 3.3 3.3 Sector Diversification (% of fixed income portfolio) Asset-Backed 3.7% Commercial Mortgage-Backed 0.5 Finance 26.1 Foreign 5.4 Industrial 34.4 Treasury/Agency 17.2 Utilities 6.6 Other 6.1 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 17.5% Aaa 6.1 Aa 14.6 A 43.6 Baa 18.2 Credit-quality ratings are obtained from Barclays and are from Moody's, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 11 Wellington Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): November 30, 2006, Through May 31, 2017 For a benchmark description, see the Glossary. Note: For 2017, performance data reflect the six months ended May 31, 2017. Average Annual Total Returns: Periods Ended March 31, 2017 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 7/1/1929 12.67% 9.58% 3.08% 4.05% 7.13% Admiral Shares 5/14/2001 12.76 9.67 3.18 4.05 7.23 See Financial Highlights for dividend and capital gains information. 12 Wellington Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of May 31, 2017 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value • of Net Shares ($000) Assets Common Stocks Consumer Discretionary Comcast Corp. Class A 44,367,572 1,849,684 1.9% Ford Motor Co. 55,967,740 622,361 0.6% Consumer Discretionary—Other † 1,702,823 1.7% 4,174,868 4.2% Consumer Staples PepsiCo Inc. 8,111,080 947,942 0.9% Unilever NV 16,418,775 935,294 0.9% Philip Morris International Inc. 5,938,890 711,479 0.7% Walgreens Boots Alliance Inc. 8,286,890 671,404 0.7% Diageo plc 18,503,396 556,192 0.6% Consumer Staples—Other † 1,357,528 1.4% 5,179,839 5.2% Energy Chevron Corp. 16,071,775 1,663,107 1.7% TOTAL SA 17,575,369 928,477 0.9% Exxon Mobil Corp. 10,549,370 849,224 0.9% Energy—Other † 2,518,975 2.5% 5,959,783 6.0% Financials JPMorgan Chase & Co. 20,544,786 1,687,754 1.7% Bank of America Corp. 72,233,803 1,618,759 1.6% Chubb Ltd. 10,739,480 1,537,786 1.5% Prudential Financial Inc. 12,632,940 1,324,564 1.3% Wells Fargo & Co. 23,611,329 1,207,483 1.2% PNC Financial Services Group Inc. 9,088,945 1,078,858 1.1% Marsh & McLennan Cos. Inc. 9,031,920 700,516 0.7% BlackRock Inc. 1,432,886 586,394 0.6% Northern Trust Corp. 6,491,104 567,582 0.6% 13 Wellington Fund Market Percentage Value • of Net Shares ($000) Assets Mitsubishi UFJ Financial Group Inc. 89,847,800 557,533 0.5% Goldman Sachs Group Inc. 2,439,985 515,471 0.5% Financials—Other † 3,661,310 3.7% 15,044,010 15.0% Health Care Merck & Co. Inc. 20,970,157 1,365,367 1.4% Bristol-Myers Squibb Co. 22,942,625 1,237,754 1.2% ^ AstraZeneca plc ADR 33,672,226 1,157,988 1.2% Johnson & Johnson 7,795,651 999,792 1.0% Medtronic plc 10,495,195 884,535 0.9% Pfizer Inc. 25,072,795 818,627 0.8% Eli Lilly & Co. 8,293,955 659,950 0.7% UnitedHealth Group Inc. 3,686,665 645,830 0.6% Novartis AG 7,812,592 639,345 0.6% Cardinal Health Inc. 8,389,300 623,241 0.6% Health Care—Other † 1,316,296 1.3% 10,348,725 10.3% Industrials United Parcel Service Inc. Class B 10,713,350 1,135,294 1.1% Honeywell International Inc. 5,813,105 773,085 0.8% Lockheed Martin Corp. 2,492,630 700,753 0.7% Canadian National Railway Co. 8,000,941 619,513 0.6% Caterpillar Inc. 5,673,111 598,116 0.6% Industrials—Other † 3,588,092 3.6% 7,414,853 7.4% Information Technology Microsoft Corp. 30,995,154 2,164,701 2.2% * Alphabet Inc. Class A 1,863,102 1,839,049 1.8% Intel Corp. 44,937,690 1,622,700 1.6% Apple Inc. 10,145,535 1,549,832 1.6% Accenture plc Class A 6,003,990 747,317 0.7% Cisco Systems Inc. 22,651,177 714,192 0.7% Information Technology—Other † 1,569,169 1.6% 10,206,960 10.2% Materials Dow Chemical Co. 10,656,830 660,297 0.7% Materials—Other † 1,052,195 1.0% 1,712,492 1.7% Real Estate American Tower Corporation 5,560,757 729,516 0.7% Real Estate—Other † 110,847 0.1% 840,363 0.8% Telecommunication Services Verizon Communications Inc. 21,384,050 997,352 1.0% Utilities NextEra Energy Inc. 8,700,890 1,230,654 1.2% Dominion Energy Inc. 10,909,030 881,122 0.9% Utilities—Other † 547,766 0.6% 2,659,542 2.7% Total Common Stocks (Cost $42,056,311) 64,538,787 64.5% 14 Wellington Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities 1 United States Treasury Note/Bond 1.750% 9/30/19 950,000 959,206 1.0% 1 United States Treasury Note/Bond 1.375% 9/30/18 747,350 748,867 0.7% United States Treasury Note/Bond 1.000% 9/15/17 552,580 552,580 0.5% 1,†† United States Treasury Note/Bond 0.625%–3.375% 6/30/17–2/15/47 3,185,651 3,161,596 3.2% 5,422,249 5.4% Conventional Mortgage-Backed Securities † 258,686 0.2% Nonconventional Mortgage-Backed Securities † 151,802 0.2% Total U.S. Government and Agency Obligations (Cost $5,744,075) 5,832,737 5.8% 2 Asset-Backed/Commercial Mortgage-Backed Securities (Cost $1,169,045) † 1,172,371 1.2% Corporate Bonds Finance Banking Bank of America Corp. 3.300%–6.875% 8/28/17–4/1/44 330,688 348,793 0.4% Bear Stearns Cos. LLC 6.400%–7.250% 10/2/17–2/1/18 25,150 25,890 0.0% Goldman Sachs Group Inc. 2.375%–6.750% 1/18/18–10/21/45 505,100 562,021 0.6% JPMorgan Chase & Co. 3.250%–6.300% 1/15/18–6/1/45 496,021 543,138 0.5% National City Corp. 6.875% 5/15/19 13,950 15,223 0.0% PNC Bank NA 3.300%–4.875% 9/21/17–11/1/25 84,845 87,063 0.1% PNC Financial Services Group Inc. 3.900% 4/29/24 41,565 43,541 0.0% Wells Fargo & Co. 2.150%–5.625% 12/11/17–12/7/46 598,257 622,276 0.6% 2 Banking—Other † 4,076,959 4.1% Brokerage † 32,438 0.0% Finance Companies † 372,924 0.4% Insurance ACE Capital Trust II 9.700% 4/1/30 20,000 30,075 0.0% Chubb Corp. 6.000% 5/11/37 50,000 64,395 0.1% Chubb INA Holdings Inc. 2.300%–5.800% 3/15/18–11/3/45 98,870 103,642 0.1% 2 Five Corners Funding Trust 4.419% 11/15/23 5,935 6,388 0.0% Prudential Financial Inc. 2.300%–4.500% 8/15/18–11/15/20 48,910 50,853 0.1% 2 Insurance—Other † 1,089,514 1.0% 2 Other Finance † 24,764 0.0% 2 Real Estate Investment Trusts † 146,554 0.2% 8,246,451 8.2% Industrial Basic Industry † 40,801 0.0% 2 Capital Goods † 853,888 0.9% Communication Comcast Corp. 2.350%–6.500% 2/1/24–8/15/45 338,341 360,233 0.4% 2 NBCUniversal Enterprise Inc. 1.974% 4/15/19 100,115 100,579 0.1% NBCUniversal Media LLC 2.875%–4.375% 4/1/21–1/15/23 33,660 35,851 0.0% 2 Verizon Communications Inc. 3.500%–5.012% 9/15/20–4/15/49 256,734 263,834 0.3% 2 Communication—Other † 802,635 0.8% 2 Consumer Cyclical † 1,431,288 1.4% 15 Wellington Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Consumer Noncyclical AstraZeneca plc 1.950%–6.450% 9/18/19–11/16/45 110,170 120,171 0.1% Medtronic Inc. 1.375%–4.375% 4/1/18–3/15/35 216,264 224,069 0.2% Merck & Co. Inc. 2.350%–6.550% 2/10/22–5/18/43 164,715 171,159 0.2% PepsiCo Inc. 2.750%–4.000% 3/1/23–3/5/42 81,191 82,367 0.1% The Pepsi Bottling Group Inc. 7.000% 3/1/29 10,000 13,684 0.0% Unilever Capital Corp. 4.250% 2/10/21 95,235 102,233 0.1% Zeneca Wilmington Inc. 7.000% 11/15/23 29,000 36,091 0.1% 2 Consumer Noncyclical—Other † 2,821,282 2.8% Energy Chevron Corp. 3.191% 6/24/23 49,470 51,116 0.1% Dominion Gas Holdings LLC 3.550% 11/1/23 21,445 22,125 0.0% Exxon Mobil Corp. 2.222%–4.114% 3/1/21–3/1/46 46,250 47,230 0.1% Total Capital International SA 1.550%–3.750% 6/28/17–4/10/24 122,425 125,283 0.1% Total Capital SA 2.125% 8/10/18 42,000 42,208 0.0% 2 Energy—Other † 1,279,164 1.3% Other Industrial † 28,566 0.0% Technology Apple Inc. 2.450%–4.450% 5/6/21–8/4/46 386,647 391,222 0.4% Intel Corp. 2.875%–4.100% 5/11/24–5/19/46 81,000 82,370 0.1% Microsoft Corp. 2.375%–4.450% 2/12/22–2/6/47 498,005 505,305 0.5% 2 Technology—Other † 459,024 0.4% Transportation United Parcel Service Inc. 2.450%–4.875% 10/1/22–11/15/40 32,765 35,404 0.1% 2 Transportation—Other † 334,822 0.3% 10,864,004 10.9% Utilities Electric Dominion Energy Inc. 2.579%–5.200% 7/1/19–7/1/20 61,115 62,864 0.1% Dominion Resources Inc. 3.625% 12/1/24 29,400 30,092 0.0% Florida Power & Light Co. 4.950%–5.950% 2/1/35–2/1/38 104,215 129,804 0.1% NextEra Energy Capital Holdings Inc. 3.550% 5/1/27 32,275 32,738 0.0% Virginia Electric & Power Co. 2.750%–6.000% 3/15/23–5/15/37 52,305 53,704 0.1% 2 Electric—Other † 1,705,122 1.7% 2 Natural Gas † 80,101 0.1% 2,094,425 2.1% Total Corporate Bonds (Cost $20,136,530) 21,204,880 21.2% 2 Sovereign Bonds (Cost $1,676,723) † 1,711,773 1.7% Taxable Municipal Bonds (Cost $1,693,019) † 1,937,085 1.9% 16 Wellington Fund Market Percentage Value • of Net Coupon Shares ($000) Assets Temporary Cash Investments Money Market Fund 3,4 Vanguard Market Liquidity Fund 1.040% 5,835 583,650 0.6% Face Maturity Amount Date ($000) Repurchase Agreements Bank of America Securities, LLC (Dated 5/31/17, Repurchase Value $36,401,000 collateralized by Federal Farm Credit Bank 1.740%-3.820%, 11/25/20-3/20/37, Federal Home Loan Bank 2.700%-3.470%, 3/14/31-9/8/36, with a value of $37,128,000) 0.810% 6/1/17 36,400 36,400 0.0% Citigroup Global Markets Inc. (Dated 5/31/17, Repurchase Value $271,306,000 collateralized by U.S. Treasury Note/Bond 0.750%-3.125%, 9/30/18-5/15/21, with a value of $276,726,000) 0.790% 6/1/17 271,300 271,300 0.3% Deutsche Bank Securities, Inc. (Dated 5/31/17, Repurchase Value $37,101,000 collateralized by U.S. Treasury Note/Bond 1.375%, 12/31/18, with a value of $37,842,000) 0.810% 6/1/17 37,100 37,100 0.0% HSBC Bank USA (Dated 5/31/17, Repurchase Value $75,002,000 collateralized by U.S. Treasury Note/Bond 1.625%, 3/31/19, with a value of $76,503,000) 0.770% 6/1/17 75,000 75,000 0.1% HSBC Bank USA (Dated 5/31/17, Repurchase Value $19,100,000 collateralized by Federal National Mortgage Assn. 4.000%, 5/1/47, with a value of $19,488,000) 0.780% 6/1/17 19,100 19,100 0.0% RBC Capital Markets LLC (Dated 5/31/17, Repurchase Value $213,205,000 collateralized by Federal Home Loan Mortgage Corp. 2.459%-3.494%, 4/1/41-2/1/47, Federal National Mortgage Assn. 2.243%-6.000%, 4/1/22-5/1/47, Government National Mortgage Assn. 4.000%, 4/20/47, with a value of $217,464,000) 0.790% 6/1/17 213,200 213,200 0.2% 17 Wellington Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets TD Securities (USA) LLC (Dated 5/31/17, Repurchase Value $446,710,000 collateralized by Federal National Mortgage Assn. 2.500%-4.500%, 11/1/25-5/1/46, U.S. Treasury Note/Bond 1.500%-2.875%, 10/31/19-5/15/43, with a value of $455,634,000) 0.790% 6/1/17 446,700 446,700 0.4% Wells Fargo & Co. (Dated 5/31/17, Repurchase Value $150,003,000 collateralized by Federal Home Loan Mortgage Corp. 3.500%, 2/1/47, Federal National Mortgage Assn. 3.500%, 2/1/47, with a value of $153,000,000) 0.820% 6/1/17 150,000 150,000 0.2% 1,248,800 1.2% U.S. Government and Agency Obligations † 99,958 0.1% Commercial Paper 5 Apple Inc. 0.821% 6/16/17 145,588 145,534 0.1% Exxon Mobil Corp. 0.831% 6/2/17 114,000 113,994 0.1% 5 PepsiCo Inc. 0.810% 6/9/17–6/16/17 180,000 179,933 0.2% Commercial Paper—Other † 1,469,227 1.5% 1,908,688 1.9% Total Temporary Cash Investments (Cost $3,841,158) 3,841,096 3.8% Total Investments (Cost $76,316,861) 100,238,729 100.1% Conventional Mortgage-Backed Securities – Sale Commitments 6,7 Freddie Mac Gold Pool 3.000% 6/1/47 (249,200) (250,212) (0.2%) Total Conventional Mortgage-Backed Securities – Sale Commitments (Proceeds $247,448) (250,212) (0.2%) Amount ($000) Other Assets and Liabilities Other Assets Investment in Vanguard 6,662 Receivables for Investment Securities Sold 634,449 Receivables for Accrued Income 470,792 Receivables for Capital Shares Issued 25,542 Other Assets 8 45,650 Total Other Assets 1,183,095 1.2% Liabilities Payables for Investment Securities Purchased (260,895) Payables to Investment Advisor (16,831) Collateral for Securities on Loan (583,515) Payables for Capital Shares Redeemed (110,125) Payables to Vanguard (121,729) Other Liabilities (6,913) Total Liabilities (1,100,008) (1.1%) Net Assets 100,071,604 100.0% 18 Wellington Fund At May 31, 2017, net assets consisted of: Amount ($000) Paid-in Capital 73,719,454 Undistributed Net Investment Income 479,318 Accumulated Net Realized Gains 1,958,018 Unrealized Appreciation (Depreciation) Investment Securities 23,921,868 Sale Commitments (2,764) Futures Contracts (248) Forward Currency Contracts (4,651) Foreign Currencies 609 Net Assets 100,071,604 Investor Shares—Net Assets Applicable to 475,593,019 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 19,472,291 Net Asset Value Per Share—Investor Shares $40.94 Admiral Shares—Net Assets Applicable to 1,139,803,873 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 80,599,313 Net Asset Value Per Share—Admiral Shares $70.71 • See Note A in Notes to Financial Statements. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $557,568,000. * Non-income-producing security. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. Securities with a value of $2,272,000 have been segregated as collateral for certain open To Be Announced (TBA) transactions. 1 Securities with a value of $4,729,000 have been segregated as collateral for open forward currency contracts. 2 Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2017, the aggregate value of these securities was $4,549,665,000, representing 4.5% of net assets. 3 Includes $583,515,000 of collateral received for securities on loan. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other “accredited investors.” At May 31, 2017, the aggregate value of these securities was $1,344,902,000, representing 1.3% of net assets. 6 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 7 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 8 Cash of $2,767,000 has been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 19 Wellington Fund Statement of Operations Six Months Ended May 31, 2017 ($000) Investment Income Income Dividends 1 898,950 Interest 515,260 Securities Lending—Net 3,946 Total Income 1,418,156 Expenses Investment Advisory Fees—Note B Basic Fee 37,548 Performance Adjustment (3,703) The Vanguard Group—Note C Management and Administrative—Investor Shares 15,186 Management and Administrative—Admiral Shares 35,788 Marketing and Distribution—Investor Shares 1,484 Marketing and Distribution—Admiral Shares 2,214 Custodian Fees 500 Shareholders’ Reports—Investor Shares 526 Shareholders’ Reports—Admiral Shares 332 Trustees’ Fees and Expenses 66 Total Expenses 89,941 Net Investment Income 1,328,215 Realized Net Gain (Loss) Investment Securities Sold 2 2,051,492 Futures Contracts (11,950) Foreign Currencies and Forward Currency Contracts 4,416 Realized Net Gain (Loss) 2,043,958 Change in Unrealized Appreciation (Depreciation) Investment Securities 3,842,026 Sale Commitments (2,764) Futures Contracts 782 Foreign Currencies and Forward Currency Contracts (21,395) Change in Unrealized Appreciation (Depreciation) 3,818,649 Net Increase (Decrease) in Net Assets Resulting from Operations 7,190,822 1 Dividends are net of foreign withholding taxes of $27,365,000. 2 Realized net gain (loss) from an affiliated company of the fund was $9,000. See accompanying Notes, which are an integral part of the Financial Statements. 20 Wellington Fund Statement of Changes in Net Assets Six Months Ended Year Ended May 31, November 30, 2017 2016 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 1,328,215 2,448,099 Realized Net Gain (Loss) 2,043,958 1,841,458 Change in Unrealized Appreciation (Depreciation) 3,818,649 1,994,762 Net Increase (Decrease) in Net Assets Resulting from Operations 7,190,822 6,284,319 Distributions Net Investment Income Investor Shares (245,401) (511,759) Admiral Shares (1,011,589) (1,912,446) Realized Capital Gain 1 Investor Shares (354,942) (703,940) Admiral Shares (1,391,895) (2,449,802) Total Distributions (3,003,827) (5,577,947) Capital Share Transactions Investor Shares (324,163) (985,833) Admiral Shares 3,245,321 4,498,517 Net Increase (Decrease) from Capital Share Transactions 2,921,158 3,512,684 Total Increase (Decrease) 7,108,153 4,219,056 Net Assets Beginning of Period 92,963,451 88,744,395 End of Period 2 100,071,604 92,963,451 1 Includes fiscal 2017 and 2016 short-term gain distributions totaling $17
